DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-23 were canceled on 10/28/21 after the Restriction Requirement of 8/30/21.  Therefore the restriction of 8/30/21 is moot.  The office will prosecute the remaining elected claims 24-27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24, 25, 26, 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maeshima (US Pat.: 4046888) and in view of Bull (US Pub.: 2007/0134146).
As to Claims 24 and 25, Maeshima describes a method of making a NOx-reducing catalyst (title, abstract).  The catalyst is made up of a zeolite, which can include a CHA-type (col. 4, lines 11) with a silica/alumina ratio (SAR) of above 2 (col. 4, lines 1-5).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
The catalyst is processed by reducing the alkali content (col. 4, lines 55-60).  This is done by ion-exchanging the alkali content in the zeolite with a compound (col. 4, lines 61-68) that can include an ammonium compound (col. 5, lines 10-15).  The total alkali content can be reduced to as low as .2 to 0.6 per gram of alumina (see claim 1).
After exchanging the sieve, the zeolite is then calcinated (col. 5, lines 51-54) and then impregnated with a metal (col. 6, lines 1-7).  
The reference does not specifically state that the leftover alkali is less than 3 wt %.
Bull describes a zeolite used in NOx reduction in an SCR (title).  The reference explains that the zeolite is modified to reduce the alkali metal so as to enhance further ion-exchange with a subsequent metal (para. 23).  This alkali metal reduction may be done by ion-exchange with ammonium cations (para. 23). The total alkali metals may be reduced to less than 5 wt % (para. 23).  The sodium level may be reduced to less than 3 wt % (para. 23).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the alkali content to less than 3 wt% using ammonium-exchange, as taught by Bull for use with Maeshima because reduced alkali content improves subsequent metal exchange and ammonium exchange of the zeolite effectively reduces alkali in the zeolite to this desired levels and this level is known to be reached using ammonium exchange.

As to Claim 26, Maeshima describes calcinating the zeolite at a temperature from 300-700 degrees C (col. 5, lines 51-54).  The reference does not describe how long it was calcinated.
Bull describes calcinating the zeolite from 300-800 degrees C (para. 24) for 1 to 20 hrs (para. 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calcinate the zeolite for 1 to 20 hrs, as taught by Bull for use with Maeshima because this calcining time range is known to be effective in processing SCR catalysts.

	As to Claim 27, Maeshima explains that after ammonia exchange (col. 5, lines 10-20), the zeolite is calcinated (col. 5, lines 51-55).  The zeolite was then ion exchanged with another metal, such as copper or iron (col. 6, lines 1-5).

			References Made of Record
The following additional references from the examiner’s search are made of record:  Tourfar (US Pat.: 5916836).  Tourfar describes a method of producing an ion-exchanged material containing a group IA ion, that can be sodium or potassium ions from a zeolite, which can be chabazite (Claim 1 of Tourfar).  Sodium and potassium are both alkalis.  These alkali metals are exchanged with an ammonium salt (col. 4, lines 52-56).  The ammonium salt-containing solution is an aqueous solution (col. 6, lines 36-37).  After the addition of ammonium used to replace the alkali, Tourfar explains that additional metals are used to exchange into the ammonium-containing zeolite (col. 4, lines 58-65).  This may be done by ion-exchange again (col. 7, lines 50-60, describing the exchange with ammonium to be an ion-exchange type).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

November 16, 2021